 380DECISIONS OF NATIONAL LABOR RELATIONS BOARD.Accordingly, I find the following employees of the Employer atits Fairview, New Jersey, plant constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b)of the Act :All employees of Clark-O'Neill Inc., Clark-O'Neill Service Corp.,Clark-O'Neill List Maintenance Corp., and Clark-O'Neill Mail Sort-ing Corp., including IBM computers, Robert Brown, Elinore Had-good, Olga Perez, Jenny Gonzalez, and Sal Brown, but excludingoffice clerical employees, professional employees, Paul Palachios,George Messino, Sidney Handler, Samuel Rosenberg, Louis Wald-man, Herbert Heinsohn, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Hod Carriers',Building & General Laborers'Union of America,Local No. 652, AFL-CIO [Earl C. Worley]andWaverly ArnoldBrown.Case No. 21-CB-1974. June 10. 1964DECISION AND ORDEROn January 31, 1964, Trial Examiner Howard Myers issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending 'that it cease and desist therefrom- and take certainaffirmative action, as set forth in the attached Decision.Thereafter,the Respondent and General Counsel filed exceptions to the Decisionand supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following amplificationand modifications?1Respondent's request for oral argument is hereby denied as, in our opinion,the record,including the exceptions and briefs,adequately presents the issues and positions of theparties.2We agreewith theTrialExaminer that Respondent violated Section 8(h)(2) and(1) (A) of the Act.As alleged in the complaint, and as the Trial Examiner'sDecisionclearly demonstrates,on andafter October18, 1962, Respondent withheld work oppor-tunities from Brown and, on October 24,caused Brown's terminationby Worley for un-lawful considerations.147 NLRB No. 50. HOD CARRIERS', BUILDING, ETC., LOCAL NO. 652381The Respondent excepts to the Trial Examiner's finding that EarlC.Worley was engaged in commerce.We find no merit in thiscontention.The Board will assert jurisdiction over all nonretail enterprises $which have an outflow or inflow across State lines of at least $50,000,whether suchoutfloworinflowbe regarded asdirectorindirect.'Noevidence was adduced to show that Worley (1) either shipped goods orfurnished services outside the State (direct outflow), (2) purchasedgoods or services which were furnished directly to him from outsidethe State (direct inflow), or (3) purchased goods or services from a.seller within the State who received such goods or services from outsidethe State (indirect inflow).However, Worley did perform lath andplastering work for Cal-Or during 1962, for which Cal-Or paid himduring that year the sum of $115,500, of which amount $69,825 waspaid Worley for work performed on the Anaheim tract. Thus, thequestion is whether, by the performance of these services to Cal-Or,Worley met theindirectoutflow standard established by the Board.'During 1962, Cal-Or purchased $30,678 worth of major appliancesfrom Hotpoint, of which amount more than $18,000 worth were in-stalled in the houses on the Anaheim tract.No further evidence wasadduced upon which the Board would assert jurisdiction over Cal-Orunder the direct inflow jurisdictional standard.However, Cal-Or andother enterprises engaged in the development of the Anaheim tract(hereinafter referred to as the Stitch enterprises) were under the com-mon ownership and management of Alvin R. Stitch and otherwise metBoard criteria to constitute a "single employer" for jurisdictionalpurposes .6The Board has asserted jurisdiction over general contractors en-gaged both in the construction and sale of residential homes who meeteither the retail or nonretail jurisdictional standard? ' Since Anaheim,through its real estate broker, Westhome (both Stitch enterprises),sold the homes built by Cal-Or in 1962 for-more than $1,100,000, theStitch enterprises met the Board's retail jurisdictional standard.'Wefind, accordingly, that Worley's services to Cal-Or satisfied the Board'sindirect outflow standard.S\\biley, engngedIn the lath and plastering business,isa nonretail enterprise.See,e.g.,International Brotherhood of Electrical Workers,Local No. 349(Frank Schafer,Inc.),127 NLRB 210;Eau Claire and Vicinity Building and Construction Trades Council andRobert Bauer (St. Bridget's Catholic Congregation,Inc.),122 NLRB 1341.*Siennons Mailing Service,122 NLRB 81, 85.5 "Indirect outflowrefers to sales of any goods or services to users meeting any of theBoard's jurisdictional standards except the indirect outflow or indirect inflow stand-ard."Id.6 See, e.g.,Cam-Brese Corp. d/h/a OwlDrugCompany,128 NLRB 1128.7Harry Tancredi,137 NLRB 743, 745.8 Carolina Suppie8 and Cement Co.,122 NLRB 88, 89. The Board also has legal juris-dictionby virtue of Cal-Or's purchases.fromHotpoint whichare notde minimis.See,e.g.,City LineOpen Hearth,Inc.,141 NLRB 799($10,000 worth of purchases outside ofthe Statedeemed sufficient);N.L.R.B.v. Reliance Fuel Oil Corporation,371 U.S. 224. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts, as itsOrder, the Order recommended by the Trial Examiner and orders thatthe Respondent, Hod Carriers', Building & General Laborers' Unionof America, Local No. 652, AFL-CIO, itsofficers, agents,and rep-resentatives, shall take the action set forth in the Trial Examiner'sRecommended Order, with the following modifications :Paragraphs 2(e) and 2(f) are amended by deleting therefrom thewords "in accordance with our October 1962 contract with Worley andothers" and "under certain conditions" and substituting therefor thewords "when Worley has work within our territorial jurisdiction."The fourth and fifth substantive paragraphs of the Appendix areamended by deleting therefrom the words "in accordance with ourOctober 1962 contract with Worley and others" and "under certainconditions" and substituting therefor the words "when Worley haswork within our territorial jurisdiction."TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpon a chargeand an amendedcharge duly filed on October 22 and December 13,1962,1 respectively,by Waverly ArnoldBrown,hereincalledBrown, theGeneralCounsel of theNational LaborRelations Board, hereinrespectively called the Gen-eral Counsel 2 and the Board,through theRegional Directorfor the Twenty-firstRegion(Los Angeles, California),issued a- complaint,dated December 20,againstHod Carriers',Building &General Laborers' Union of America, Local No. 652,AFL-CIO,herein sometimescalledRespondentor the Union,alleging that Re-spondent has engaged in and is engaging in unfairlabor practicesaffectingcommercewithin the meaning of Section8(b) (1) (A) and (2)and Section2(6) and (7) of theNationalLabor RelationsAct, as amended from time to time, Stat. 136, hereincalled the Act.Copies ofthe charges and complaint,togetherwith notice of hearing thereon,wereduly servedupon Respondent and copies of the complaint and noticeof hearingwere duly served upon,Brown.Before any evidence was adducedat thehearing, the GeneralCounsel moved toamend the complaint in certain respects.The motionwas grantedwithout objec-tion and Respondent's answer was deemed amendedto deny each and everyallega-tionof the amendment.Specifically,the complaint,as amended at the hearing, allegesthat (1) on or aboutJune 4, Respondent and EarlC.Worley,herein calledWorley andwho is engaged,and during all times material was engaged, in thelath andplastering business atWhittier, California,entered into a collective-bargaining agreement which expireson May1,1966,and whichestablishes an exclusive hiring hall to be maintainedby Respondent for the purpose ofsupplyingWorley and other employers with em-ployees; (2) sinceOctober18, Respondent has refusedto referBrown toWorley foremployment because Brown had filed unfairlabor practicecharges against Re-spondent and because Brownhad violatedRespondent'sbylaws; and (3) on or aboutOctober 24,Respondentcaused Worley to dischargeBrown because Brownhad filedunfair labor practice charges against Respondent and becausehe had violated Re-spondent's bylaws.On January 4, 1963,Respondentduly filed ananswer denying the commission ofthe unfair labor practicesalleged.Theanswer also set forthfour affirmative de-fenses.1Unless otherwise noted, all dates herein mentioned refer to 1962.2 This term specifically includes counsel for the General Counsel appearing at thehearing. HOD CARRIERS', BUILDING, ETC., LOCAL NO. 652383Pursuant to due notice, a hearing was held at Los Angeles, California, on Janu-ary 28, 29, and 30, 1963, before Trial Examiner Howard Myers.The General.Counsel and Respondent were represented by counsel who participated in the hear-ing.Full and complete opportunity was afforded the parties to can, examine, andcross-examine witnesses,to introduce evidence pertinent to the issues, to argue orallyon the record at the conclusion of the taking of the evidence, and to file briefs on orbefore February 26, 1963.A brief has been received from the General Counselwhich has been carefully considered.During the course of the hearing,Respondent's counsel made numerous motionsto dismiss the complaint in its entirety or, in the alternative, certain portions thereof.Said counsel also made numerous motions, during the course of the hearing, tostrike certain testimony.All of said motions were denied.At the conclusion ofthe taking of the evidence, Respondent's counsel renewed the aforesaid motions tostrike and to dismiss.Decision thereon was reserved.The motions to strike cer-tain testimony are hereby denied.The motions to dismiss the complaintin its en-tirety or, in the alternative, certain portions thereof, are disposed of in accordancewith the findings, conclusions, and recommendations hereinafter set forth?Upon the entire record in the case, and from my observation of the witnesses, Imakethe following:FINDINGS OF FACTI.THE BUSINESS OPERATIONS OF THE EMPLOYERS HERE INVOLVEDAnaheim Properties, herein called Anaheim, is a limited partnership engaged in,and during all times material was engaged in, the business of developing a tract ofland located at Anaheim, California, for residential housing purposes.Ronal De-velopment Company, herein called Ronal, a California corporation, during all timesmaterial was the general partner of Anaheim and managed Anaheim's business op-erations and affairs.Cal-Or, Inc., a'California corporation and herein called Cal-Or, is engaged in, andduring all times material was engaged in, general building contracting business.Westhome, Inc., a California corporation and herein called Westhome, is a realestate broker licensed by the State of California and during all times material was-engaged in selling real estate.Anaheim, Cal-Or, Ronal, and Westhome share the same offices at 8622 WilshireBoulevard, Beverly Hills, California, and share the rental payments for said office.They employ the same firm of accountants and keep their business records at thecommon office.They employ from one to three office employees at the commonoffice.The common office employees' salaries are shared and paid by Anaheim,-Cal-Or, Ronal, and Westhome according to the amount of work performed for saidfour firms.Alvin R. Stitch, the president and principal stockholder of Ronal,Cal-Or and Westhome,setsthe labor policies of the common office clerical help.Although Anaheim, Ronal, Cal-Or, and Westhome maintain separate bank ac-counts, Stitch signs the checks drawn upon said accounts.Stitch, as president of Cal-Or, signs its State of California contractor's license,manages all its business operations and affairs, establishes its policies with respectto its employees' wages, hours, and working conditions, other than those labor poli-cies and conditions by which Cal-Or is bound by virtue of a certain written agreementbetween Respondent and other labor organizations and Home Builders Associa-tion,4 owns a majority of capital stock of Cal-Or, and he, his wife, and his sister com-pose its board of directors.Stitch as president of Ronal manages all its business operations and affairs, estab-lishes its policies with respect to its employees' wages, hours, and working condi-tions, other than those labor policies and conditions by which it is bound by virtueof the aforementioned agreement between HBA and Respondent and others, ownsa majority of its capital stock, and with his wife and Donald Kelly compose itsboard of directors.3 After the conclusion of the hearing,the General Counsel filed a motion to correct cer-tain inaccuracies appearing in the stenographic transcriptof thehearing.The motion ishereby granted and the motion papers,copies of which were duly served upon Respondent'scounsel,are received in evidenceas Trial'Examiner'sExbibit No. 1.'Home Builders Association,herein calledFIBA,is an employer association which actsas the representative of its members for the purpose of collective bargaining and in theadjustment of labor disputes with labor organizations representing the employees of itsemployer-members.Cal-Or during all times material was a member of HBA. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnaheim is a limited partnership controlled by its general partner Ronal, it hasno employees, and all its business operations and affairs are set and managed byStitch.Anaheim owned a tract of land located in Anaheim, California, identifiedas tract 4165, and during 1962 developed it for residential housing.Anaheimcontractedwith Cal-Or to be general contractor for the latter to build forty-nine 1-family, individual residential homes on said tract.Anaheim advanced themoneys to Cal-Or to construct the said residential homes .5The 49 homes werebuilt in 1962 by Cal-Or and sold that year by Anaheim through its real estate broker,Westhome, for more than $1,100,000..Hotpoint Co., a division of General Electric Company, is engaged in, and duringall times material was engaged in, the manufacture, sale, and distribution of majorappliances, with its manufacturing plants located in Chicago, Illinois, and in Mil-waukee,Wisconsin.During 1962, Hotpoint through its Los Angeles, California,district sales office, sold $30,678 worth of major appliances to Cal-Or, of whichamount more than $18,000 worth was shipped to Cal-Or and installed in the housesCal-Or had constructed on the aforementioned Anaheim tract.All the appliancessold to Cal-Or by Hotpoint during 1962 were manufactured at and shipped by railfrom either Hotpoint's Chicago, Illinois, plant or from its Milwaukee, Wisconsin,plant to Hotpoint's Los Angeles, California, warehouse and then shipped from saidwarehouse to Cal-Or.6The credited and uncontroverted evidence establishes thatwhen any Hotpoint appliances are stored in Hotpoint's Los Angeles warehouse, titleto said appliances remains in Hotpoint and Hotpoint's Los Angeles sales departmentis nothing more than a part of Hotpoint's Chicago and Milwaukee factories?One of the subcontractors on the job Cal-Or was performing for Anaheim ontract 4165 was Earl C. Worley, a lath and plastering contractor.During 1962,Worley performed lath and plastering work for Cal-Or for which Cal-Or paid himduring that year the sum of $115,500, of which amount $69,825 was paid Worleyfor work nerformed by him in 1962 for Cal-Or on the aforesaid Anaheim tract.Upon the basis of the foregoing facts and upon the entire record in the case, it isfound, in line with established Board authority, that the employers here involvedare engaged in, and during all times material were engaged in, business affectingcommerce within the meaning of Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act for the Board to assert jurisdiction over thisproceeding.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of Worley.HI. THE UNFAIR LABOR PRACTICESA. PrefatorystatementUnder dateof April 3,1962,Worley entered into a collective-bargaining contractwith the Union,herein referred to as theApril 3contract, the portion(article I l.D,subsection 7) thereof pertinent to the issues in this proceeding reads as follows:.. . The order of preference in the dispatchment of applicants for employ-ment is as follows:Group A:Applicants who a Contractor requests by name who have been laidoff or terminated,from employment of the type coveredby thisAgreement andin the area served by the employment facility, within 270 calendar days beforea request from the same Contractor who laid off or terminated them,providedthey are available for employment.GroupB:Applicants whose names are entered on the employment list ofthe registration facility and who are- available for employment.Workmen inGroup B shall be referred on a first-in,first-out basis; that is, the first manregistered in that group shall be the first man referred.86'I'he Ili ners advanced by Anaheim to Cal-Or were obtained by the former through so-calledeonstruetion loans.6 In fact, allappliancessold through Hotpoint's Los Angelesdistrict sales office aremanufactured in either Hotpoint's Chicago or Milwaukee factories.7Hotpoint's Los Angeles warehouse, for jurisdictional purposes, constitutes "a link [nota, break] in the chain of Interstate commerce." See, e.g.,United Cigar-Whelan StoresCorporationand WhelanDrug Company, Inc.,114 NLRB1219, 1220-1221,and 115 NLRB1214, 1219.8 At the time of the hearing, Worley was a signatory to an agreement with Respondentwhich was entered into by them on oraboutOctober 16,1962,and is herein referred to asthe October 16 agreement.The hiring hall provisionin this agreement is identical withthe one contained in theApril3 contract. HOD CARRIERS', BUILDING, ETC., LOCAL NO. 652385B. The pertinent facts 9Brown, the complainant herein, worked for Worley from about August or Sep-tember 1961 until about December 24, 1961, on various jobs Worley was performingin Orange County in the State of California.loPrior to April 3, 1962, Worley had no contractual relationship withRespondent.On that date, Robert Fisher, Respondent'sbusiness agent,came to the job whichWorley was then performing and, after checking over Worley's employees, Fisherasked Worley to sign the agreement which is referred to herein as the April 3 agree-ment.AfterWorley had agreed tosignthe agreement, Fisher requested Worley toforward to the Union a list of the names of the men working on the job togetherwith the signed agreement, advised Worley that he knew that Brown had workedforWorley during 1961; and then asked whether Worley wanted to again employBrown.Worley replied that the reason Brown was not then working for him wasbecause Brown was employed by another contractor but that he would like to em-ploy Brown because Brown was a good worker and that he had worked with Brownbefore becoming a building contractor.Before leaving the jobsite, Fisher remarkedtoWorley, "Well, everything's okay. . . . Get these papersin andeverything will beall right." 11On May 10, Chilo Ruvalcava,an assistant business agentof Respondent,appearedatWorley's so-called Sycamore jobsite located at Brea, California, and asked Brown,who had started to work for Worley that day, whether he had a Respondent clear-ance to-work for Worley. Brown replied that he had not, adding that he under-stood that Worley and Fisher had an agreement whereby he could work for Worleywithout a clearance.The next day, Friday, May 11, Ruvalcava, accompanied by Fisher, returned to theSycamore jobsite and suggested to Brown that he go to the union hall and put hisname on the out-of-work list, adding that if Worleywanted him,Worleycould re-quest him by name and Respondent would give him a clearance. Ruvalcava thenadvised Brown that following this suggested procedure "everything would be com-pletely legal then."Later that day, Brown went to the Union'shiring hall andplaced his name on Respondent's out-of-work list.When Worley arrived at the jobsite the day referred to immediately above, henoticed that the job had been "shut down." Ruvalcava informed Worley that hehad shut the job down because it was "dirty." Ruvalcava then informed Worleythat as soon as the job was "cleaned up" to call him and he would then allow workto proceed.Ruvalcava also informed Worley that if he wanted Brown to work forhim he should call the hiring hall and request Brown by name.On Monday, May 14,12 Brown arrived at Respondent's hiringhall at 7 a.m. readyto be dispatched to a job.About the same hour, 7 a.m., May 14, Worley telephoned Respondent'shiringhall, informed the dispatcher that, to quote Worley's credited testimony, "ChiloRuvalcava told me I could request Waverly Brown for machine hod tender and Iwould like to have him on the job." The dispatcher replied that she would takecare of the matter.Brown was not dispatched to the Sycamorejob.Instead an-other man was, who wasnot put towork by Worleybecause headmittedly couldnot operate a hod machine.6In the light of my observation of the conduct and deportment at the hearing of all thepersons who testified herein, and after a very careful scrutiny of the entire record all ofwhich has been carefully rend and parts of which have been reread and rechecked severaltimes, and being mindful of the contentions of the parties with respect In the eredihilityproblems here Involved, of the fact that In many instances testimony was given regardingevents which tonic place months prior to the opening of the hearing. and of the fact thatvery strong feelings have been generated by the circumstances of this case. coupled withthe fact that It would unnecessarily protract this report to summarize all the testimony orto spell out fully the confusion and Inconsistencies therein, the following Is a compositepicture of all the factual issues involved and the conclusions based thereon.The partiesmay be assured that in reaching all resolutions, findings, and conclusions herein the recordas a whole has been carefully considered ; relevant cases have been studied ;and each con-tention advanced has been weighed, even though not specifically discussed.10 Respondent's jurisdictional area is, and at all times material was, Orange County.u Meaning the signed contract and the list of names of Worley's employees.12 Respondent does not, and during all times material did not, dispatch men on Saturdayor Sunday.756-236-65--vol. 147-2G 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout 8:30 a.m.Ruvalcava appeared at the Sycamore jobsite and asked Worleywhether Brown had been dispatched to the job.When Worley replied that Brownhad not been but "this fellow here [had been] and he can't run the machine,"Ruvalcava asked the man who had been dispatched whether he could operate themachine.The man replied in the negative.Whereupon, the following ensued,according to Worley's credited testimony:"Well, I [Ruvalcava]am goingto' get on the phone and call in and find outwhy."The radio phone, this is the phone that is in the car, that is a two-wayradio; you can hear it both ways.He got on this phone and he called in and says to the dispatch lady, askedher, "Why didn't you send W. A. Brown to this job?Why did you send thishere man? This man is not a machine man.We are going to have to pay himtwo hours show-up time."So there was a man's voice stepped in here, I mean, came in over this radiophone and says, "We have a letter here from Ray Mendoza 13 that W. A. Brownshall not go on Worley's job."BecauseRespondent did not dispatch any machine tender on May 14, Worley wasunable to do any work on the Sycamore job that day.At 7 a.m. the next day, May 15, Brown arrived at Respondent's hiring hall readyto be dispatched.Sometime during the dispatching hours, the dispatcher 14 calledover the loudspeaker for twogunmen.15Brown thereupon went to the dispatchwindow and presented his union dues book to the dispatcher.1e Brown crediblytestified as follows: 17Q.Was there any conversation between either yourself and Mr. Rodriguezor yourself and the dispatch woman?A. Yes.Q.What was the conversation and who said what?A. The dispatcher took my book, and she says that she couldn't send me outon there until Ray Mendoza-there was an attachment there from Ray Mendoza,and Louie Rodriguezasked meif he could hold my book until he seen what itwas al about. I told him it was quite all right, and presently they passed thebook and called my name. I went up to get my book, and they handed it backto me and stated that I couldn't go to work for Mr. Worley.TRIAL EXAMINER: Who said this?The WITNESS: The. dispatcher told me.And I asked and Mr. Rodriguezconfirmed it.About 9 o'clock thesamemorning, May 15, Worley went to Respondent's hiringhall to ascertain why no machine hod tenders had been dispatched to the Sycamorejob up to the hour. There, Worley, after beingunsuccessful in securingthe aid of thedispatcher in 'having Brown or any other machine hod tender dispatched to hisSycamore job, finally saw Mendoza.According to Worley's credited testimony thefollowingthen ensued:I told Ray Mendoza that I had to get my job done and I had to havea machineman, I had to get thesemachines going.My jobs were shut down, I can't go.I have work to do.I told him exactly that Chilo had told me I could request W. A. Brown;he would send him out; I wanted to know why he wouldn't send him on my job.He told me, "I am notsending W. A. Brown on your job."So I said, "I can't understand why.You haven't got anybodyelseto send me."He said, "Never mind that."I said, "The contract says if you don't send mesome man I can hire from anysource."He said, "Never mind about the contract.The contract don't mean nothing.You do what I tell you to do."18 Respondent's secretaryand businessrepresentative.14 The record does not disclose the name of this particular dispatcher and Brown testifiedthat he did not know her name but he had seen her in the dispatch office on numerousprevious occasions, and he described her as being "a woman In her fifties, graying hair,[wearingl glasses, [and being] short."IsMeaning, in this instance, machine hod tenders.10Besides Dispatcher Louie Rodriguez, an assistant business representative of Respond-ent was in the dispatching office at the time Brown presented his union dues book.17Although called as witness by Respondent, Rodriguez was not questioned about thisincident. HOD CARRIERS', BUILDING, ETC., LOCAL NO. 652387So I said, "Look," I told him, "I am not in here to complain with you.Iwant to get the men.I have work to do; I have to get it turned out."So he told me, he said-he says, "MaybeI can getyou one."So he left and he went out somewhere out of the room and he came backin with a hod carrier by the name of Frank Ruiz.And he asked this man if hewas a machine tender and this man said, "Yes."And he asked me if I wanted him on my job today; I said, "No, because Iam shut down today anyway, tomorrow morning."So Ray said he would send him on the job; he would be there, which thisman was there the next morning.18Brown was in the hiring hall when Worley was trying to induce Mendoza to clearBrown for the Sycamore job.The referral slip given to Ruiz indicates that he registered on the out-of-worklist onMay 16, the day he went to work on the Sycamore job.Whereas Brown, thecredible evidence establishes, had registered on the out-of-work list on May 11.19On July 23, Brown filed a charge with the Board and on August 30, an amendedcharge (Case No. 21-CB-1925), alleging that Respondent, on and after May 11,had unlawfully refused to dispatch him to a job and had caused Worley to discriminateagainst him in violationof the Act.On October 10, the Regional Director for the Twenty-first Region dismissed thecharges on the ground of insufficient evidence.On October 11, Worley hired Brown as a hod machine tender on a job Worley wasthen performing at Garden Grove, California.20Worley hired Brown although heknew Brown had not been referred by Respondent, that Brown's name was not onRespondent's out-of-work list, and that the aforesaid Regional Director had dis-missed the charges in Case No. 21-CB-1925.On October 17, Rodriguez came to Worley's Yockey Street job and aaked Brownwhether he had a Respondent clearance to work on the job.When Brown respondedin the negative, Rodriguez stated that Brown was violating the agreement betweenWorley and Respondent, shut the job down, then told Brown to go to the hiringhall and put hisname onthe out-of-work list.About 4 o'clock that afternoon,Brown went to the hiring hall and placed his name on the out-of-work list.At 7 o'clock the next morning, October 18, Brown arrived at the hiring hall readyto be dispatched to a job.That morning the dispatcher announced over the loud-speaker that she had a request for two machine hod tenders.Upon hearing thisannouncement, Brown immediately proceeded to the dispatch window and handedin his union dues book 21The dispatcher,Mrs. Olive Drewa,22 informed Brownthat she could not dispatch him at that time because she had a note to the effectBrown was to see Mendoza before being dispatched to any job. Brown then wenttoMendoza's office.There, in the presence of Rodriguez, Fisher, and two otherpersons whose names Brown did not know but whom he had seen before in the hiringhall, the following ensued, according to Brown's credible testimony:Mr. Mendoza stated that he was tired of my shenanigans, that it wasn't a verysmart trick or stunt to pull, to send the letter to the National Labors RelationsBoard, and that I wasn't going to run his local, that he didn't know my per-sonality, but he stated that he'd have to draw the conclusion that I was not toobright, like the other people in the hall, and had to be told over and over againwhat to do, and that I knew I was supposed to come in and see him, and Iinterrupted him,at this time and confronted Mr. Rodriguez and asked him if hetold me at the time he took me off the job whether I was supposed to speakwith Mr. Mendoza, and he said no, and I asked him if I put my name on thelist, and he said yes.I said, "When I volunteered for a job, I was not dispatched. Is that so?"He said, "Yes."And I told him, "Well, we have that much straight."At this time Mr. Mendoza was in the "proceeds" of dismissing me, and hetold me that I would receive a letter on this at a later date.IsRuiz worked but 1 day because lie was unable to work the hod machine properly.Worleywas forced,thereby, to furnish the job with handtools.19 It is to be here noted that the,April 3 agreement provided that Respondent was torefer men to jobs on a first-in, first-out basis.20Herein called the Yockey Street job.n When a member"hands in" his union dues book it means that the member is applyingfor the job just announced.2"Not the same dispatcher on duty at the time ofMayincidents referred to above. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDAbout 7 a.m. the day of the Brown-Mendoza conversation, referred to immedi-ately above, Worley telephoned Respondent's dispatcher and requested two machinehod tenders to be sent to his Yockey, Street job.Respondent, however, dispatchedonly one such operator; to wit, Hugo Nothiesen.Respondent did not dispatch Brownto the Worley job or to any other job that day.On October 19, Respondent dispatched Brown to a job being performed byAmerican Plaster at Brea, California.When Brown arrived at the American Plasterjob the foreman thereof told Brown that he had requested Respondent to send himone operator, that one operator had arrived and had been put to work, and thatBrown's services were not needed.Brown then returned to the hiring hall.Whenhe told the dispatcher what had transpired at the American Plaster job, she told himthat she would place his name on the retainer list 23 and then suggested that he seeRuvalcava about collecting showup time.Later that morning, Brown applied toRuvalcava for showup time and explained to him what happened at the AmericanPlaster job.Ruvalcava advised Brown that he would see what could be done for him.On Monday, October 22, the first dispatch day after the American Plaster in-cident, Brown arrived at the hiring hall at 7 a.m. ready to be dispatched.Althoughother persons were dispatched to jobs Brown was not.About 9:30 a.m.24 Brownasked Drewa why he had not been dispatched. She replied, after examining theretainer list, that she remembered placing his name on said list but evidently someone had removed it. Brown was not dispatched that day.About 7 o'clock of the morning of the same day, October 22, Worley telephonedRespondent's dispatcher and requested two machine hod tenders for his Yockey Streetjob.The dispatcher replied that she would see what she could do about the matter.Respondent, however, did not dispatch any machine hod tender to Worley that day.The same day, October 22, Worley's plaster foreman on a job Worley was then.performing at Rio Vista and Lincoln Avenue in Anaheim, California,25 telephonedRespondent's dispatcher and requested two men for his Rio Vista job.Respondentdispatched but one man that day, J. P. Trotter.Respondent dispatched Trotter tothe Rio Vista job on October 22, despite the fact that (I) Brown was in the hiringhall and available for work when Trotter was dispatched, and (2) Brown had regis-tered on Respondent's out-of-work list on October 17, whereas Trotter had notplaced his name on that list until 2 days later.On October 22, Brown filed a charge with the Board, which together with anamended charge, is the basis of this proceeding.Under date of October 22, Worley wrote Respondent as follows:On Thursday, October 18, 1962, at 7:10 A.M., I put in a request fortwoMachine Hod Carriers to be sent to W. B. Gale Construction Tract No. 4592atYockey and Mays Sts., Garden Grove, California. Since that date, I havereceived onlyoneMachine Tender, Hugo Notheisen.On October 22, 1962, 1 again called at 7:05 A.M. for the Machine TendersI needed.As of 4:00 P.M., I have received none.Since Laborers' Union Local 652, or its Agents have not furnished me suchworkmen, according to Article II, Paragraph E, Page 4 of the Plaster TendersAgreement, I have procured W. A. Brown and request a clearance for same 26On October 23, Worley rehired Brown as a machine hod tender, despite the factthat Brown had no clearance from Respondent.On October 24, Respondent received a copy of the charge Brown had filed onOctober 22.About 12:45 that afternoon Rodriguez appeared at the Yockey Streetjob and'told Brown to clean his equipment and leave the job. Rodriguez then pro-ceeded to shut down the job. Thereupon, Brown and the two other hod carrierswho had been on the Yockey Street job that day ceased work.About 2 o'clock the same afternoon, October 23, Worley arrived at the YockeyStreet job and saw that his employees had ceased work.At the suggestion of hisYockey Street plaster foreman, Worley went to Respondent's hiring hall and sawMendoza.Mendoza told Worley that he could cancel said agreement, adding that%3 \Chen a person is dispatched to a job, like Brown had been dispatched to the AmericanPlaster job, and is not hiredfor reasons not of his making,his name is placed at thehead of the "retainer list" and is dispatched on a "first-in, first-out" basis.24The dispatch hours were from 7 to 10 a.m.25Herein calledthe Rio Vista job.26The October 16 agreementdid, in fact,give Worley the.right under thecircumstancesto employ workers without a clearance from Respondent. HOD CARRIERS',BUILDING; ETC., LOCAL NO. 652389Respondent could keep Worley in court in the same manner Brown has been keep-ing Respondent in court, thus crippling Worley financially.The conversation endedby Mendoza telling Worley that if Worley wanted a-machine hod tender, he shouldrequest the dispatcher to send him one and that one would be dispatched.That evening, October 24, Worley telephoned Brown and, after telling Brown ofhis talk with Mendoza that afternoon, informed Brown that Mendoza was sendinghim a machine hod tender and therefore he had no use for Brown's services.Under date of October 23, Mendoza wrote the Southern California District Coun-cil of Laborers as follows:I hereby charge Waverly Brown, 3001 Killybrooke Lane, Costa Mesa, Cali-fornia, SS No. 547-36-7430 with violation of the Southern California DistrictCouncil of Laborers, Plaster Tenders and Brick Tenders By-Laws, as follows:Rule No. 1No member shall be allowed to rustle, solicit, visit or loafon any job.Rule No. 2All members shall have assignments for clearance cards fromUnion office having jurisdiction before going to work and shall be clearedthrough office for each job. (Excerpt)The above violation of the By-Laws, as revised May 1, 1961, took place onOctober 17, 1962 while Mr. Brown was working for EARL C. WORLEY PLASTER-ING Co. Of 14356 E. Flomar Drive, Whittier.The job location was LariatAvenue & Yockey, Westminister. (In the vicinity of Westminister Blvd. andCannery Street).Under date of November 14, the aforementioned District Council forwarded Browna copy of Mendoza's charges.Under date of November 20, Brown wrote the District Council as follows:On November 15, 1962, I received by registered mail a letter stating, I am toappear for trial, answering charges brought against me by Mr. Ray Mendoza,Business Representative for Union local #652.As a dues paying member of the International Union, and this being an inter-union matter, I feel I should have access to counseling by a representative ofthe Union, one who is qualified in the workings of the laws and rules of theUnion.If I am not entitled to this representation, please advise, and as to where Ican obtain the revised edition of the laws, and by-laws. I have tried unsuc-cessfully over the past year to get one from my Local, and I doubt if I couldget one from Washington before the trial.A reply to this letter would be greatly appreciated, I remain.Under date of November 21, the District Council wrote Brown as follows:In reply to your request dated November 20th, we have enclosed a copy oftheWorking Rules and By-Laws of the Southern California District Councilof Laborers for Plaster Tenders and Mason Tenders, as revised May 1, 1961.Rules No. 1 and 2, which are the basis for the alleged violations filed againstyou, appear on page 12 of this booklet.This booklet is now in the process of being re-printed because of the changeinwage scales for the Mason Tenders, and this is probably the. reason thatLocal #652 has no copies available.As to your request for counseling by a representative of the Union, you arefree at all times to check with your Local Union and its business representativesas to the rules of the Union, agreements, etc:As far as the Trial Board hearing to which you have been cited, you maybring any witnesses or evidence in your behalf.However, under the provisionsof our Constitution, you may not bring in any legal counsel.I hope this answers your questions contained in your letter of Novembertwentieth.On November 27, the District Council held'a trial based upon Mendoza's charges,which was attended by Brown, Mendoza, and others.At this trial Mendoza statedto the trial board that "it was the first time he had ever cited anyone up there beforethat Board, and the main reason he had cited [Brown] in front of the Board wasevery time he told [Brown] to do something [Brown] sent a letter to the LaborRelations Board." 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe trial board found Brown guilty of violating rule No. 2 of the Council'sbylaws 27 and fined Brown the amount of $100, suspending payment of $50 of thisamount providing Brown is not again found in violation of any infractions of theUnion's or Council's bylaws.C. Concluding findingsAs found above,in derogation of its collective-bargaining agreement with WorleyRespondent refused to refer Brown to Worley during the month of May, despitethe fact that (1) Brown had worked for Worley in Respondent's jurisdiction 270calendar days before Worley requested Respondent to refer Brown on May 14,(2)Ruvalcava'sMay 11 statements to both Brown and Worley that Worley mayrequest Brown from the hiring hall and that Brown would be dispatched in accord-ance with such request, and (3) Fisher's statement to Worley when the latter agreedto enter into the April 3 agreement that Worley was free to request Brown at anytime and the requests would be honored by Respondent.On May 15, the following took place (1) both Rodriguez and the dispatcherrefused to dispatch Brown to Worley's Sycamore job, (2) Mendoza told WorleyRespondent would not dispatch Brown for employment to any Worley job, (3)Mendoza told Worley, in effect, that even though the April 3 agreement permittedWorley to hire from any source when Respondent failed to furnish him men within48 hours, Brown would not be dispatched to any Worley job, and (4) Respondentdispatched a machine hod tender other than Brown to Worley even though saidperson had registered on the out-of-work list 5 days after Brown had placed hisname thereon.In addition, the record clearly discloses, and I find, Respondent refused onOctober 18, 22, and 24 to refer Brown to any Worley job but instead referred menwhose names were placed on the out-of-work list several days after Brown hadplaced his name thereon.Since Respondent had not furnished the men Worley requested on October 22,Worley was free on October 24 to hire from any source he desired provided henotified Respondent of the name of the person hired.Nonetheless, when Worley putBrown to work at the Yockey Street job on October 24, Rodriguez ordered Brownoff the job and immediately shut the job down, and Mendoza, the same day, (1)threatened to cancel the contract between Respondent and Worley, (2) threatened toruinWorley financially, and (3) refused to clear Brown even though Worley re-quested Mendoza to refer Brown to his job.Moreover, the credited evidence clearly establishes that one of the main reasonsfor Respondent's refusal to refer Brown to Worley or to any other contractor wasRespondent's resentment of Brown's exercising his statutory right to apply to theBoard for protection and redress.This finding finds support when consideration isgiven to (1) Mendoza's October 18 remarks to Brown to the effect that he wastired of Brown's shenanigans in filing charges with and writing letters to the Boardpurportedly complaining about Respondent, and (2) Rodriguez' ordering Brown offWorley's Yockey Street job and shutting down the job the very day Respondentreceived notice that Brown had filed an unfair labor charge on October 22.In view of Respondent's failure to offer convincing and reliable explanation forits refusals to dispatch Brown for a job with Worley or with any other contractorleads me to the inescapable conclusion that its actions were nothing more than ameans by which to punish Brown for violating its bylaws and working rules whichprovides, "All members shall have assignments for clearance cards from Union officehaving jurisdiction before going to work and shall be cleared through office foreach job." It thus follows that Respondent's denial of employment to Brown withWorley or with any other contractor solely because of Brown's failure to performthe obligations imposed upon him by Respondent's bylaws is conduct violative ofSection 8(b) (2) and (1) (A) of the Act. I so find 28n This rule reads, "All members shall have assignments for clearance cards from Unionoffice having jurisdiction before going to work and shall be cleared through office foreach job."The legislative history of Section 8(b)(1)(A) and (2) demonstrates that one of themajor purposesof these sections was to eliminate the very practices here engaged in byRespondent,includingthe discriminating use of hiring halls by not dispatchinga personbecause "the union does not like him." (Statement of Senator Taft, 93 CCong. Rec. 3836,4191.)Also seeBrunswickCorporation,135 NLRB 574;InternationalUnion of Operat-ing Engineers,Local No. 12, AFL-CIO (Engineers, Limited and Pacific Pipeline Con-struction Company),135 NLRB1252;Local 294, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Independent(Valletta MotorTruckingCo., Inc.),137 NLRB 1023. HOD CARRIERS', BUILDING, ETC., LOCAL NO. 652391IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith business operations of the employers here involved as described in section I,above, have a close,intimate,and substantial relation to trade,traffic, and commerceamong the several States, and tend to lead to labor disputes-burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYIt having been found that Respondent since October 18, 1962, had engaged incertain unfair labor practices violative of Section 8(b)(1)(A) and (2) of the Act,itwill be recommended that Respondent take certain affirmative action to effectuatethe policies of the Act.Having found that Respondent discriminatorily restrained Waverly Arnold Brownfrom being employed since October 18, 1962, I recommend that Respondent makehim whole for any loss of pay suffered by him as a result of its unlawful conduct,by payment to him of a sum of money equal to the amount he would normally haveearned as wages since said date, together with interest at the rate of 6 percent perannum on said amount, less his net earning since said date. Backpay to be com-puted and paid in the manner set forth in F.W. Woolworth Company,90 NLRB 289.In order to make effective the interdependent guarantee of Section 7, to preventa recurrence of unfair labor practices, and thereby minimize industrial strife whichburdens and obstructs commerce and thus effectuate the policies of the Act, I willrecommend that Respondent cease and desist from in any manner infringing uponthe rights of the employees or prospective employees of Worley, or of any otheremployer, guaranteedin Section7 of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Hod Carriers', Building & General Laborers' Union of America, Local No.652, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.Worley and the other employers here involved are employers within the mean-ing of Section 2(6) and(7) of.theAct.3.By refusing to issue job referral slips to Waverly Arnold Brown to any Worleyjob since October 18, 1962, thereby causing Worley to discriminate against Brownin violation of Section 8 (a) (3) of the Act, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(b)(2) of the Act.4.By restraining and coercing Waverly Arnold Brown in the exercise of the rightsguaranteed in Section 7 of the Act, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(b)(1)(A) of the Act.5.By causing and attempting to cause Worley, an employer, to discriminate againsthis employees in violation of Section 8(a)(3) of the Act, Respondent has engagedin and is engaging in unfair labor practices within' Section 8 (b) (2) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, I recom-mend that Hod Carriers', Building & General Laborers' Union of America, LocalNo. 652, AFL-CIO, its officers, representatives, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to issue to Waverly Arnold Brown or to any other person a jobreferral slip to which they are entitled to under the Act.(b) In any manner causing or attempting to cause Worley to discriminate againsthis employees or prospective employees, including Waverly Arnold Brown, in viola-tion of Section 8(a), of the Act.(c)Restraining or coercing employees or prospective employees of Worley, orof any other employer, in the exercise of their right to self-organization, to form,join,or assist labor organizations, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from any orall of such activities, except to the extent that such right may be affected by an 392DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement requiring. membership in _a. labor organization. as a condition of em-ployment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action necessary to effectuate the policies of theAct:(a) Post immediately in its business offices, copies of the attached notice marked"Appendix A." 29Copies of said notice, to be furnished by the Regional Directorfor the Twenty-first Region, shall, after being duly signed by Respondent, be postedby it immediately upon receipt thereof, and be maintained by it for a period of atleast 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to its members are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(b)Deliver to said Regional Director signed copies of the aforesaid notice forposting,Worley willing, at his various jobsites in Orange County, California, wherenotices to his employees are customarily posted.(c)Make Waverly Arnold Brown whole for any loss of wages he may havesustained as the result of the unfair labor practices in the manner set forth in thesection entitled "The Remedy."(d)Notify said Regional Director, in writing, within 20 days from the date ofthe receipt of this Decision, what steps Respondent has taken to comply herewith.(e)Notify Earl C. Worley, in writing, that it has no objection to Worley hiringWaverly Arnold Brown as a machine hod tender in accordance with its October1962 collective bargaining agreement betweenWorley and others.(f)Notify Waverly Arnold Brown, in writing, that it has no objection to Brownworking for Worley under certain conditions and that it has so notified Worley.(g) It is further recommended that unless on or before 20 days from the date ofthe receipt of this Decision Respondent notify the said Regional Director, in writing,that it will comply with the above recommendations, the National Labor RelationsBoard issue an order requiring it to take the aforesaid action 30^ In the eventthis Recommended Order be adopted by the Board, the words "a Deci-sion andOrder" shall be substituted for the words "the Recommended Order of a TrialExaminer"in thenotice.In the further event that the Board's Order be enforced by adecree ofa United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."81 In the event this Recommended Order be adopted by the Board, this provision shallbe modified to read:"Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL MEMBERS OF HOD CARRIERS', BUILDING & GENERAL LABORERS'UNION OF AMERICA, LOCAL No. 652, AFL-CIO, AND TO ALL EMPLOYEESOF EARL C. WORLEYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our members and the employees of Earl C. Worley that:WE WILL NOT cause or attempt to cause Earl C. Worley, his agents, successors,or assigns, to discriminate against any of his employees or prospective em-ployees or of any other employer in violation of Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees or prospective employees of EarlC.Worley, his agents, successors, or assigns, or of any other employer, in theexercise of the rights guaranteed in Section 7 of the Act, or in their right torefrain from all or any such concerted activities, except to the extent that suchright may be affected by the proviso in Section 8(b) (1) (A) of the Act, or byan agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE WILL make Waverly Arnold Brown whole for any loss of pay sufferedbecause of the discrimination against him.WE WILL notify Earl C. Worley that we have no objection to Worley hiringWaverly Arnold Brown as a machine hod tender in accordance with our Octo-ber 1962 contract with Worley and others. INT'L UNION OF OPERATING ENGINEERS, LOCAL NO. 9393WE WILL notify Waverly Arnold Brown, in writing, that we have no objec-tion to Brown working for Worley under certain conditions,and that we have sonotified Worley.HOD CARRIERS',BUILDING&GENERAL LABORERS'UNION OF AMERICA, LOCAL No. 652, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,849 SouthBroadway, Los Angeles, California, Telephone No. 688-5204, if they have anyquestion concerning this notice or compliance with its provisions.International Union of Operating Engineers,Local Union No. 9,AFL-CIO [Schmidt Construction,Inc.]andNolan R. Ewing.Case No. 27-CB-$36. June 10, 19611.DECISION AND ORDEROn March 10, 1964, Trial Examiner E. Don Wilson issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent and the General Counsel filed ex-ceptions to the Trial Examiner's Decision, and the Respondent fileda brief in support of its exceptions and an answering brief to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.'The Trial Examiner found,and we agree,that the Respondentcaused the discharge ofEwing because of his lack of union membership,In violation of Section 8(h) (2) and(1) (A) of the Act. The General Counsel hasexceptedto the TrialExaminer's refusal tofind that the Respondent also operated a discriminatory hiring hall in violation of Sec-tion 8(b) (2) and(1) (A).We find nomerit in this exception,in view of the fact thatboththe GeneralCounseland the TrialExaminer stated during the hearingthat thismatter was not in issue.147 NLRB No. 51.